Citation Nr: 0127542	
Decision Date: 12/19/01    Archive Date: 12/28/01

DOCKET NO.  98-03 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Timeliness of the appeal on the issue of the 30 percent 
evaluation assigned (following termination of temporary total 
evaluation) for osteoarthritis of the right hip, status post 
total right hip replacement, from March 1, 1997.

2.  The propriety of the initial noncompensable rating 
assigned for a right shoulder disorder, from May 1, 1996.

3.  The propriety of the 20 percent evaluation assigned for a 
right shoulder disorder, from January 27, 1997.

4.  The propriety of the 10 percent evaluation assigned for a 
right shoulder disorder, from June 7, 2000.  

5.  Entitlement to an increased rating for scars, residuals 
of facial trauma, currently 10 percent disabling. 

6.  Entitlement to an increased (compensable) rating for the 
residuals of a nasal fracture other than scars.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had over 20 years of active duty service and 
retired in April 1996.  

The appeal initially came before the Board of Veterans' 
Appeals (Board) from an October 1996 rating decision from RO 
in Buffalo, New York, which, among other things, granted 
service connection and assigned a noncompensable rating for a 
right shoulder disorder, from May 1, 1996.  The veteran 
perfected an appeal as to the initial evaluation assigned.  
In November 1997, the RO increased the disability rating for 
the right shoulder to 20 percent, from January 27, 1997.  In 
April 2000, the Board remanded this matter to the RO for 
additional development.  Additional development was 
accomplished and the RO issued a rating decision in December 
2000, decreasing the veteran's disability rating for his 
right shoulder condition to 10 percent, from June 7, 2000.  

As the veteran has disagreed with the initial rating assigned 
for the right shoulder disability, the Board has 
recharacterized that issue as involving the propriety of the 
initial evaluation assigned from the effective date of the 
grant of service connection, as well as the evaluations 
assigned at each subsequent stage.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  Also, although the rating for the 
right shoulder was increased during the pendency of this 
appeal, this increase was granted after the effective date of 
the grant of service connection, is less than the maximum 
available benefit, and subsequently was decreased.  As claims 
for higher evaluations are available at each stage under 
consideration, and the veteran is presumed to seek the 
maximum available benefit, the claims remain viable on 
appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In the October 1996 rating decision, the RO also awarded 
service connection for a right hip disorder, for lumbosacral 
strain, and for residuals of nasal fracture, effective from 
May 1, 1996, the day after the veteran was separated from 
service; but denied service connection for an upper back 
condition.  In a statement dated in October 1996 and received 
in November 1996, the veteran disagreed, among other things, 
with the initial ratings assigned for his lumbosacral strain 
and for nasal fracture, as well as with the denial of service 
connection for an upper back condition.  In November 1997, 
the RO issued a Statement of the Case (SOC) addressing these 
issues.  In January 1998, the veteran filed a VA Form 9 
(Appeal to the Board of Veterans' Appeals), in which he 
indicated that he disagreed with the rating assigned for, 
inter alia, his right hip disorder; the RO issued an SOC as 
to that issue (the 30 percent rating assigned from March 1, 
1997) in March 1998.  

In March 2000, the veteran's representative submitted a 
written brief to the Board, indicating that the issues on 
appeal included, among others, entitlement to service 
connection for an upper back condition, and the propriety of 
the ratings assigned for the right hip condition, for the 
residuals of nasal fracture with a scar, and for lumbosacral 
strain.  In the April 2000 remand, the Board noted that the 
record on appeal raised questions as to whether a timely 
appeal had been filed with respect to these issues and 
requested that the RO address these questions in the first 
instance.

In a letter dated in May 2000, the RO advised the veteran 
that a timely appeal had not been received as regards the 
claims for service connection for an upper back condition, 
and for higher initial ratings assigned for a right hip 
disorder, for lumbosacral strain, and for residuals of a 
fractured nose with scar.  In a June 2000 statement, the 
veteran expressed disagreement only with the RO's finding 
that a timely substantive appeal had not been filed with the 
denial of the claim for a higher evaluation for a right hip 
disorder; however, he did request reopening of his claim for 
service connection for an upper back condition, and for 
higher evaluations for lumbosacral strain, and for the 
residuals of a nose fracture.  On these facts, only the 
question of timeliness of the appeal as to the denial of the 
claim for a higher evaluation for the veteran's service-
connected hip disorder remains in controversy, and is the 
only one of the four previously identified timeliness 
questions addressed herein.  

Finally, the Board notes that the veteran recently has 
perfected an appeal seeking an increased rating for residuals 
of his nose fracture.  Pursuant to the veteran's June 2000 
claim, in a December 2000 rating decision, the RO denied a 
compensable rating for residuals of the nose fracture, and 
the veteran timely appealed that decision.  In September 
2001, the granted a separate 10 percent evaluation for a 
scar, as a residual of facial trauma, but continued the 
denial of a compensable rating for any residuals of a nose 
fracture other than the scar.  Hence, the claim for a higher 
evaluation for residuals of a nose fracture now encompasses 
the two issues set forth on the title page of this decision.  


FINDINGS OF FACT

1.  In October 1996, the RO issued a decision which, among 
other things, granted service connection for a right hip 
disorder, and assigned 100 percent temporary total evaluation 
from May 1, 1996, and a 30 percent evaluation from March 1, 
1997.  

2.  In March 1997, the veteran requested reconsideration of 
the rating assigned for his right hip disorder. 

3.  A rating decision in November 1997 denied entitlement to 
a higher rating for a right hip condition. 

4.  In January 1998, the veteran expressed disagreement with 
the rating assigned for the right hip condition.

5.  A Statement of the Case addressing the denial in excess 
of the 30 percent rating assigned for the right hip condition 
was issued in March 1998.

6.  In March 2000, the veteran's representative submitted a 
written brief to the Board, indicating that the issues on 
appeal included entitlement to an increased evaluation for 
the right hip condition.

7.  From May 1, 1996, through January 26, 1997, the veteran's 
right shoulder disability was manifested by complaints of 
pain and discomfort, and objective evidence of limitation of 
motion to a degree that is not compensable.

8.  From January 27, 1997, through July 21, 2000, the 
veteran's right shoulder disability was primarily manifested 
by complaints of pain and tenderness and decreased mobility, 
and objective evidence of limitation of motion to no less 
than 90 degrees on abduction; a rotator cuff tear, with 
subsequent repair of the tear, was then diagnosed.

9.  Since July 22, 2000, the veteran's right shoulder 
disability has primarily been manifested by subjective 
complaints of pain and discomfort, and but no objective 
evidence of limitation of motion or other findings indicative 
of functional loss; these findings establish improvement of 
the veteran's symptoms following repair of his rotator cuff 
tear.

10.  The veteran's facial scars, which resulted from his 
nasal fracture, are manifested by tenderness and minimal 
disfigurement.  

11.  The only residual of the veteran's nasal fracture other 
than his service-connected scars is a 70 percent nasal 
obstruction on the left, and a 30 percent obstruction on the 
right.



CONCLUSIONS OF LAW

1.  As a timely substantive appeal on the issue of 
entitlement to a rating in excess of 30 percent for 
osteoarthritis of the right hip, status post total hip 
replacement, from March 1, 1997, has not been filed, the 
Board is without jurisdiction to review the claim.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.202, 20.302 
(2001).

2.  The criteria for an initial 10 percent rating for a right 
shoulder disorder for the period from May 1, 1996, through 
January 26, 1997, have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5019, 5201, 5203 (2001).

3.  As the assignment of a 20 percent rating for a right 
shoulder disorder from January 27, 1997, through July 6, 
2000, was proper, the criteria for a higher evaluation have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5019, 5201, 5203 (2001).

4.  The criteria for a 20 percent rating for a right shoulder 
disorder from July 7, 2000 through July 21, 2000, have been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5019, 5201, 5203 (2001).

5.  The criteria for a rating in excess of 10 percent for a 
right shoulder disorder from July 22, 2000, have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 
3.344, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5019, 5201, 5203 (2001).

6.  The criteria for a rating in excess of 10 percent for 
scars, residuals of facial trauma, are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.31, 4.118, Diagnostic Codes 7800, 7804 (2001).

7.  The criteria for a compensable rating for residuals of a 
nasal fracture other than scars are not met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.97, Diagnostic Code 6502 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to the VA's duty to 
assist.  See Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 
2096-2099 (2000) (codified, as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West Supp. 2001)).  The 
new law applies to all claims filed on or after the date of 
the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Pub. L. No. 106-475, § 7, subpart (a), 
114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-2000 (2000).  
Pertinent regulations that implement the Act (but, with the 
possible exception of the provision governing claims to 
reopen on the basis of new and material evidence, do not 
create any additional rights) were recently promulgated.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).  Except as 
otherwise provided, these regulations also are effective 
November 9, 2000. 

In this case, the RO has not specifically stated that it has 
considered the claims an appeal in light of the above-noted 
change in the law.  Nonetheless, the Board determines that 
the law, and its implementing regulations, do not preclude 
the Board from proceeding to an adjudication of the veteran's 
claim without first remanding to the RO, as the requirements 
of the new law have essentially been satisfied.   The Board 
notes that by virtue of the November 1997 and March 2000 
SOCs, as well as a December 2000 Supplemental SOC (SSOC), the 
veteran was advised of the laws and regulations governing his 
claims for higher evaluations, and hence, was given notice of 
the information and evidence necessary to substantiate these 
claims.  In addition, pertinent medical records have been 
obtained and associated with the claims file, and the veteran 
has been afforded comprehensive VA examinations in connection 
with the claims for higher evaluations.  Significantly, the 
veteran has not identified any additional relevant evidence 
that has not been requested or obtained, and there is no 
indication that there is any outstanding evidence that is 
necessary for adjudication of any of the issues on appeal.  
Hence, adjudication of the issues on appeal, without remand 
to the RO for explicit consideration of the VCAA, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The claims are ready to 
be considered on the merits.  

I.  Timeliness of Appeal

The record indicates that by means of a rating decision dated 
in October 1996, the RO awarded service connection for, among 
other things, osteoarthritis of the right hip, status post 
hip replacement.  He was rated 100 percent disabled from May 
1, 1996, through February 1997; he was assigned a 30 percent 
rating effective from March 1, 1997.  The veteran was 
notified of this decision in October 1996.  

In a statement dated in March 1997, the veteran stated that 
he was requesting reconsideration of the rating assigned for, 
among others, his right hip disorder.  In a November 1997 
rating decision, the RO continued the 30 percent rating 
assigned for the right hip disorder from March 1, 1997 
(following the termination of the initial temporary total 
evaluation).  The RO notified the veteran of this decision in 
a letter dated November 28, 1997.  In a VA Form 9, received 
by the RO on January 9, 1998, the veteran expressed 
disagreement with the rating assigned for his right hip 
disorder.  The RO issued an SOC in March 1998, addressing the 
30 percent rating assigned for the right hip condition.  

In March 2000, the veteran's representative submitted a 
written brief to the Board, indicating that the issues on 
appeal included, among others things, entitlement to a higher 
rating for a right hip disorder.  In the April 2000 remand, 
the Board noted that the record on appeal raised questions as 
to whether a timely appeal had been filed with respect to, 
inter alia, this issue, and requested that the RO address the 
question in the first instance.  

In a letter dated in May 2000, the RO advised the veteran 
that a timely appeal had not been received with respect to 
the denial of a rating in excess of 30 percent for the right 
hip condition.  In June 2000, the veteran submitted a 
statement, along with a duplicate copy of a January 1998 VA 
Form 9, and advised that his VA Form 9 indicates that his 
right hip rating was being appealed.  In a rating decision 
dated in December 2000, the RO addressed the issue of 
entitlement to an increased rating for the right hip 
disorder.  The RO noted that the veteran had submitted a VA 
Form 9, dated in January 1998, in which he addressed the 
rating assigned for his right hip, but that this was dated 
two months before the issuance of the SOC; therefore, the VA 
Form 9 was accepted as his notice of disagreement with 
regards to the right hip disorder.  The RO advised the 
veteran that a timely appeal had not been filed with regards 
to this issue.  The RO indicated that the veteran's June 2000 
statement was construed as a request to reopen his claim for 
increased rating for his right hip and proceeded to 
adjudicate that issue.  As indicated in the introduction, 
above, however, the Board construes the June 2000 statement 
as a disagreement with the RO's timeliness determination with 
respect to its denial of a rating in excess of 30 percent for 
the right hip.

An appeal consists of a timely filed notice of disagreement 
in writing and after an SOC has been furnished, a timely 
filed substantive appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.200.  A claimant must file a notice of disagreement with a 
determination by the agency of original jurisdiction within 
one year from the date of notice of that determination.  A 
substantive appeal must be filed with the agency of original 
jurisdiction within 60-days of the date that the agency of 
original jurisdiction mails the SOC or within the remainder 
of the 1-year period from the date of the mailing of the 
notification of the determination being appealed, whichever 
is later.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.300, 20.302.  

In this case, the records reveals no correspondence filed by 
the appellant or his representative within 60 days after the 
issuance of the March 1998 SOC or within the remainder of the 
one year period from the November 28, 1997 notification of 
the RO's denial of a rating in excess of 30 percent for the 
right hip disorder from March 1, 1997, that can be construed 
as a timely substantive appeal.  In fact, the only document 
filed after the March 1998 SOC addressing the 30 percent 
evaluation assigned for the service-connected right hip 
disability is the March 2000 brief filed by the veteran's 
representative, clearly outside the time period for timely 
perfecting an appeal.  

In the absence of a timely-filed substantive appeal, the 
veteran's appeal for a higher rating for his service-
connected right hip disorder has not been perfected, and the 
Board is without jurisdiction to consider the underlying 
issue.  Hence, the issue must be dismissed.  

As a final note, the Board emphasizes that the facts that the 
RO did not construe the veteran's June 2000 statement as an 
NOD as to its timeliness determination regarding the rating 
assigned for the right hip, and did not issue an SOC 
specifically addressing the timeliness question do not in any 
way prejudice the veteran.  Pertinent law and regulations 
that when within the agency of original jurisdiction, there 
is a question as to the timely filing of a notice of 
disagreement or substantive appeal, the procedures for an 
administrative appeal must be followed.  38 U.S.C.A. §§ 7105, 
7106; 38 C.F.R. § 19.33.  Furthermore, if the claimant 
protests an adverse determination made by the agency of 
original jurisdiction with respect to the timely filing of 
the notice of disagreement or substantive appeal, the 
claimant will be furnished an SOC.  38 U.S.C.A. § 7105; 
38 C.F.R. § 19.34. 

Here, the question of timeliness of the appeal as to the 
claim for a higher evaluation for the right hip disorder, 
among others, was raised, in a remand, by the Board.  At that 
time, the Board provided the veteran with the laws and 
regulations governing the question of timeliness of an 
appeal.  On remand, the RO, as instructed, addressed the 
timeliness questions; thereafter, the RO advised the veteran 
and his representative of its determinations, and provided an 
opportunity for a response, which the veteran subsequently 
provided.  Furthermore, in the December 2000 rating decision 
(copies of which was furnished to the veteran and his 
representative), the RO elaborated on why the veteran's 
appeal as to the right hip evaluation was considered 
untimely.  Under these circumstances, the Board finds that 
all notice and due process requirements have, essentially, 
been accomplished, and there is no prejudice to the veteran 
in the Board rendering a decision on the timeliness question 
at this juncture.  

II.  Ratings

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating disabilities (Schedule) which is 
based on average impairment of earning capacity.  Separate 
diagnostic codes (DC) identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2001).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2001).  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. §  
4.3 (2001).  

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1 (2001); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson, 12 Vet. App. at 126.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the veteran experiences 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination (to include 
during flare-ups and/or with repeated use), and those factors 
are not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45 (2001); DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).  

A.  Shoulder

The veteran contends that he has shoulder pain and requests a 
higher rating for his service-connected right shoulder 
disorder.  

The evidence of record includes a VA examination report, 
dated in August 1996, which indicates that examination of the 
right shoulder showed no tenderness over the 
acromioclavicular joint or the glenohumeral joint or any of 
the parascapular muscles.  Abduction was to 160 degrees, 
flexion to 170 degrees, and extension to 50 degrees.  
Internal and external rotation was to 90 degrees each.  All 
movements were associated with 5/5 muscular strength.  X-rays 
showed no bone or soft tissue abnormality.  The diagnosis was 
chronic bursitis, right shoulder.  

A VA examination report, dated in March 1997, indicates that 
the veteran reported that he initially injured his right 
shoulder in 1985.  He reported having right shoulder pain 
since the original injury.  He indicated that he had been 
told recently by an orthopedic surgeon that he had a torn 
rotator cuff.  He had had constant pain since 1985 for which 
he took non-steroidal anti-inflammatory medications and heat 
application.  He indicated that he worked at K-mart doing 
light work and had lost no time from work due to shoulder 
pain.  The pain in the right shoulder occurred on a daily 
basis and was aggravated by damp weather.  He was independent 
in the activities of daily living.  He was also right handed.  
He had difficulty performing any type of activities that 
involved working above his head.  Physical examination showed 
a moderate degree of diffuse tenderness about the entire 
right shoulder.  Range of motion showed abduction to 90 
degrees, lacking 80 degrees; forward flexion was at 170 
degrees and within normal limits; extension was at 70 degrees 
and within normal limits; adduction was at 70 degrees and 
within normal limits; and internal and external rotation were 
both at 90 degrees and within normal limits.  

Post-service medical records indicate that the veteran has 
been treated at VA medical facilities for his right shoulder 
condition.  Outpatient treatment records indicate that on 
January 27, 1997, the veteran was seen for right shoulder 
pain with decreased mobility.  It was noted that this was a 
flare-up of an old injury.  The assessment appears to be 
right shoulder muscle sprain (the writing is somewhat 
illegible).  An outpatient treatment report, dated March 17, 
1997, includes a notation that the veteran fell the other day 
and hurt his right shoulder.  The assessment was right 
shoulder sprain.  An outpatient treatment report dated March 
18, 1997, makes reference to right shoulder pain; however, 
the report is primarily illegible.  An outpatient treatment 
report dated in April 1997 indicates that the veteran 
reported that the pain in his right shoulder had slightly 
decreased.  There was no swelling or neurological deficit.  
The diagnosis was chronic bursitis. 

A treatment note dated in August 1998 indicates that the 
veteran reported that his physician at the VA Medical Center 
(VAMC) in Buffalo, New York, felt that the veteran had a torn 
rotator cuff and treated him with medication.  Despite this, 
he had persistent complaints of pain.  He indicated that if 
anything, his pain had grown worse.  He had pain with 
attempts of overhead lifting.  He also complained of 
associated snapping.  Examination showed tenderness in the 
subacromial space, crepitation as he was taken through 
motion, and positive impingement sign.  X-rays were 
essentially normal.  The diagnosis was tendinitis and 
impingement syndrome in the right shoulder, and rule out 
rotator cuff tear.  He received an injection to try to 
relieve the symptoms, and he was to continue with exercises 
on his own.

X-rays of the right shoulder, conducted in October 1998, 
reveal that the bones, joints, and soft tissues appeared 
normal, with nothing noted to suggest fracture, dislocation, 
or significant degenerative changes.  However, MRI of the 
right shoulder, also conducted in October 1998, showed a full 
thickness tear of the supraspinatus tendon near its insertion 
and probable chronic change in the subscapularis tendon.  

A treatment report dated in February 1999 indicates that the 
veteran had tenderness in the area of the subacromial space 
and mild prominence over the acromioclavicular joint but 
nontender.  There was a positive impingement sign, and 
negative cross-over sign.  There was no evidence of weakness 
of the supraspinatus with isolated muscle testing.  

On April 6, 1999, the veteran underwent an anterior 
decompression and repair of the right rotator cuff of the 
right shoulder.  Treatment records dated subsequent to the 
surgery include a May 1999 treatment report, which indicates 
that the veteran had some tenderness in the subacromial 
space.  He had full range of motion.  The physician stated 
that the veteran could go back to work, but with 
restrictions; he would be able to return to work without 
restrictions in four weeks.  

A treatment report dated July 19, 1999, indicates that the 
veteran was doing quite well.  He only had occasional 
discomfort.  He was back to working full duty.  Examination 
of the shoulder revealed the incision to be well-healed, non-
tender to palpation with full range of motion.  There was a 
bit of tenderness over the incision site suggestive of 
perhaps a mild tendonitis.  

VA examination report, dated July 22, 2000, indicates that 
the veteran reported that since the surgery in April 1999, he 
has been doing fairly well; however, he still reported some 
difficulties with discomfort.  He stated that his range of 
motion was excellent.  He was back to hunting.  He was able 
to do all activities of daily living, including reaching for 
objects above his head.  He had no noted weakness.  There was 
no swelling.  He denied any further episodes of instability.  
He denied any current episodes of flare-ups.  

Physical examination revealed that the veteran had an 8 cm 
linear scar that was well-healed, freely movable, and without 
adhesions.  Range of motion of the bilateral upper 
extremities was excellent.  Shoulder forward flexion was 0-
180 degrees, abduction was 0-180 degrees, external rotation 
was 0-100 degrees, internal rotation was 0-95 degrees.  
Manual muscle testing of the upper extremities showed 
strength to be 5/5.  The impression was status post anterior 
decompression and repair of right rotator cuff surrounding 
the right shoulder.

An addendum to the July 2000 VA examination, dated in 
September 2000, indicates that the examiner felt that the 
ultimate deterioration of the rotator cuff leading to 
complete tear was associated with the initial injury in 
service, and that the impingement lead to microtrauma with 
initial edema and hemorrhage of the intervening structure, 
followed by fibrotic thickening and tendonitis with eventual 
wearing and complete tear of the cuff.

The record indicates that the veteran was initially awarded a 
noncompensable evaluation for his right shoulder condition.  
A rating decision in November 1997 awarded a 20 percent 
rating effective from January 27, 1997.  A rating decision in 
June 1999 awarded a temporary total rating for the period 
from April 6, 1999, through June 30, 1999.  His 20 percent 
rating was resumed effective from July 1, 1999.  
Subsequently, a rating decision in December 2000 decreased 
his disability rating to 10 percent disabling, effective from 
June 7, 2000.  

It is noted that in reducing the veteran's disability rating 
for his right shoulder disability, the RO did not comply with 
the procedures set forth under 38 C.F.R. § 3.105(e).  
However, the VA General Counsel has held that the provisions 
of 38 C.F.R. § 3.105(e) do not apply where there is no 
reduction in the amount of compensation payable.  It is only 
applicable where there is both a reduction in evaluation and 
a reduction or discontinuance of compensation payable.  
Therefore, where the evaluation of a specific disability is 
reduced but the amount of compensation is not reduced because 
of a simultaneous increase in the evaluation of one or more 
other disabilities, section 3.105(e) is not applicable.  
VAOPGCPREC 71-91 (November 7, 1991).

In this case, there was indeed a simultaneous increase of the 
veteran's lumbosacral strain, from noncompensable, to 20 
percent disabling, effective from June 7, 2000.  This 
resulted in his total combined rating being increased from 40 
percent to 50 percent.  Accordingly, the Board finds that the 
provisions of 38 C.F.R. § 3.105(e) are not applicable and 
there is no due process violation in this regard.  

The RO has rated the veteran's right shoulder disability 
under DC 5019 and 5203.  DC 5019 directs that bursitis should 
be evaluated as degenerative arthritis, pursuant to DC 5003, 
which, in turn, provides that degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (here, DC 5201 for 
limitation of shoulder motion).  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under DC 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 percent 
rating is assigned for x-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups.  A 20 
percent rating is assigned for x-ray evidence of involvement 
of 2 or more major joints or 2 or more minor joint groups, 
with occasional incapacitating exacerbations.  The 20 percent 
and 10 percent ratings based on x-ray findings will not be 
combined with ratings based on limitation of motion, nor will 
they be utilized in rating conditions listed under DC 5013 to 
5024, inclusive.

The record reflects that the veteran's right arm is his major 
arm.  DC 5201 provides that limitation of motion of the major 
arm is rated 20 percent when there is limitation at the 
shoulder level; 30 percent when there is limitation midway 
between the side and the shoulder; and 40 percent when there 
is limitation to 25 degrees from the side.  

DC 5203 provides that impairment of the clavicle or scapula 
in the major arm is rated 10 percent when there is malunion 
of the clavicle or scapula, or rate on impairment of function 
of contiguous joint.  A 10 percent rating is also assigned 
when there is nonunion without loose movement.  A 20 percent 
rating is assigned for nonunion with loose movement.  A 20 
percent is also assigned for dislocation.

After carefully considering the pertinent evidence of record 
in light of the above-referenced criteria, and resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
a rating of 10 percent is warranted from the May 1, 1996 
effective date of the grant of service connection through 
January 26, 1997.  

The evidence prior to January 27, 1997 (the effective date of 
the RO's award of a 20 percent evaluation) includes the 
report of VA examination in August 1996 indicates that he had 
some loss of motion of the arm (although not then to a 
compensable degree).  The veteran also has had complaints of 
pain in his shoulder. Given the examiner's diagnosis of 
bursitis, the veteran's complaints of pain, the minimal 
limitation of motion of the arm, and giving due consideration 
to the DeLuca principles, and resolving all reasonable doubt 
in favor of the veteran, the Board finds that a 10 percent 
rating is warranted under DC 5019 for the period from May 1, 
1996 through January 26, 1997.  

The evidence of record does not show limitation of motion to 
a degree that would warrant a 20 percent rating under DC 5201 
for any period prior to January 27, 1997.  Nor is there 
evidence of nonunion of the clavicle/scapula with loose 
movement, or dislocation of the clavicle/scapula prior to 
January 27, 1997.  Thus, a rating higher than 10 percent is 
also not warranted under DC 5203 for any time-period prior to 
January 27, 1997.  It is noted that VA treatment records 
indicate that on January 27, 1997, the veteran reported that 
he had a flare-up of his right shoulder condition, with pain 
and decreased mobility.  As this is the first indication of 
an increase in the severity of his right shoulder condition, 
the RO (as indicated below) properly increased the disability 
rating for his right shoulder from that date; however, a 
rating higher than 10 percent is not warranted prior to 
January 27, 1997.

The RO has rated the veteran's disability as 20 percent 
disabling for the period from January 27, 1997 to June 7, 
2000, with a temporary total rating assigned from April 6 to 
July 1, 1999.  The evidence of record during this time-period 
includes the report of a March 1997 VA examination that 
showed a decrease in the range of motion of the arm; he had 
90 degrees of abduction, which warrants a 20 percent rating 
under DC 5201.  Records during this time also note pain and 
tenderness and a torn rotator cuff, which was repaired in 
April 1999.  Even considering the veteran's complaints of 
pain, the evidence of record does not show limitation of 
motion to a degree that would warrant a rating in excess of 
20 percent under DC 5201.  Moreover, as the 20 percent rating 
is the maximum rating allowed under DC 5203; that diagnostic 
code provides no basis for assignment of a higher evaluation 
during this time frame.  

The medical records dated subsequent to the veteran's April 
1999 surgery indicate that there was gradual improvement of 
his symptoms.  By July 1999, the veteran had full range of 
motion of the arm.  On VA examination on July 22, 2000, the 
veteran had excellent range of motion.  There was no 
weakness, swelling, or instability.  He also had full 
strength.  This evidence clearly indicates that he does not 
meet the criteria for a 20 percent rating under DC 5201.  
There also is no indication of, or of disability comparable 
to, nonunion or dislocation of the clavicle or scapula; 
therefore, the criteria for the 20 percent rating under DC 
5203 were not met.  

As indicated above, improvement in the veteran's service-
connected shoulder condition was shown, and the RO 
appropriately reduced the veteran's 20 percent rating, in 
effect for less than five years, on that basis.  See 
38 C.F.R. § 3.344(c) (2001).  The RO decreased the veteran's 
rating to 10 percent, effective from June 7, 2000.  It 
appears that this date was assigned based on a statement 
submitted by the veteran on that date.  However, that 
statement does not pertain to the severity of the right 
shoulder condition.  Under the circumstances presented, the 
Board finds that the reduction should be effective from July 
22, 2000, the date of the VA examination that showed 
significant improvement, rather than the date of a statement 
from the veteran which is not pertinent to this issue.  

For all the foregoing reasons, the Board concludes that the 
veteran's right shoulder disorder should be rated as 10 
percent disabling for the period from May 1, 1996, through 
January 26, 1997; as 20 percent disabling for the period from 
January 27, 1997, through July 21, 2000 (excluding the period 
during which a temporary total rating was assigned from April 
6 to July 1, 1999); and as 10 percent disabling from July 22, 
2000.  In making these determinations, the Board has, as 
indicated above, considered the degree of functional loss 
resulting from this disability, and, where appropriate, has 
resolved reasonable doubt in favor of the veteran.

The above discussion is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, however, the Board observes that there is no 
indication that, at any stage since the effective date of the 
grant of service connection, the schedular criteria have been 
inadequate to evaluate the veteran's right shoulder 
disability.  In this regard, the Board notes that there has 
been no showing that this disability has caused marked 
interference with employment (i.e., beyond that contemplated 
by the assigned ratings), or has necessitated frequent 
periods of hospitalization, or that the disability otherwise 
has rendered impracticable the application of the regular 
scheduler standards.  In the absence of evidence of factors 
specifically pertaining to the right shoulder disability that 
might warrant extra-schedular consideration, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

B.  Facial Scars

The veteran has been assigned a 10 percent rating for the 
scars on his nose, which resulted from the nasal fracture.  

Pertinent to his claim for an increased rating, the report of 
VA examination in May 2001 notes that the veteran then 
complained of some tenderness and disfigurement.  Examination 
showed a 6 mm x 2 mm, slightly depressed and slightly 
hypopigmented scar on the right medial aspect of the 
supraorbital rim.  There was no adherence, textural change, 
ulceration or breakdown of the skin, underlying tissue loss, 
inflammation, edema, or keloid formation.  The color of the 
scar was slightly hyperpigmented.  Disfigurement was 
relatively minimal.  The veteran indicated that the scar was 
somewhat tender to palpation.  

The examiner noted that there was also a very ill-defined 
area measuring 10 mm x 5 mm on the right side of the nose 
which showed some increase in fullness and increased texture.  
There were really no clearly defined margins to the lesion.  
Underneath this area, however, was some irregularity felt in 
the nasal bone, consistent with the site of the prior 
fracture.  There was minimal disfigurement.  The color of the 
scar was essentially normal to the remaining skin.  There was 
no inflammation, edema, keloid formation, underlying tissue 
loss, or elevation or depression of the scar that was 
significant.  There was no ulceration or breakdown of the 
skin, adherence, or significant textural change, other than 
the slight induration.  The veteran reported that this area 
was slightly tender to palpation.  

The diagnosis was well-healed scars on the right supraorbital 
rim and right lateral nose.  These were reportedly somewhat 
symptomatic with tenderness.  The veteran did not describe 
episodes of spontaneous pain.  The disfigurement appeared 
minimal.  Pictures of the scar, also taken at that time and 
are included in the claims file, and support the examiner's 
assessment of minimal disfigurement.  

The RO has rated the veteran's scars under DC 7804.  DC 7804 
indicates that a 10 percent rating is warranted for scars 
that are superficial, tender, and painful on objective 
demonstration.  No other rating is assignable under this 
diagnostic code.  Hence, DC 7804 provides no basis for 
assignment of a rating in excess of the currently assigned 10 
percent evaluation.

The veteran's facial scars may also be rated under DC 7800.  
Under DC 7800, scars, disfiguring, head, face, or neck, are 
rated noncompensable when slight; 10 percent when moderately; 
30 percent when severe, especially if producing a marked and 
unsightly deformity of eyelids, lips, or auricles; and 50 
percent when there is complete or exceptionally repugnant 
deformity of one side of face or marked or repugnant 
bilateral disfigurement.  A note under DC 7800 states that 
when in addition to tissue loss and cicatrization, there is 
marked discoloration, color contrast, or the like, the 50 
percent rating under DC 7800 may be increased to 80 percent, 
the 30 percent to 50 percent, and the 10 percent to 30 
percent.  The most repugnant, disfiguring conditions, 
including scars and diseases of the skin, may be submitted 
for central office rating, with several unretouched 
photographs.

As indicated above, however, a VA examiner has described the 
veteran's scars as minimally disfiguring, and this assessment 
is supported by the pictures of the scars.  As the veteran's 
scars are shown to be no more than slightly disfiguring, for 
which a noncompensable evaluation is assigned under DC 7800, 
clearly, this diagnostic code provides no basis for 
assignment of a rating in excess of the currently assigned 10 
percent for scars.  

Additionally, as with the right shoulder condition, there is 
no evidence that the schedular criteria are inadequate to 
evaluate the veteran's facial scars that are a residual of 
the nasal fracture.  In this regard, the Board notes that 
there has been no showing that this disability has caused 
marked interference with employment (i.e., beyond that 
contemplated by the assigned ratings), or has necessitated 
frequent periods of hospitalization, or that the disability 
otherwise has rendered impracticable the application of the 
regular scheduler standards.  In the absence of evidence of 
factors specifically pertaining to the veteran's facial scars 
that might warrant extra-schedular consideration, the Board 
is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell, 9 Vet. App. at 338-9; Floyd, 9 Vet. App. at 96; 
Shipwash, 8 Vet. App. at 227.

For all the foregoing reasons, the Board concludes that the 
preponderance of the evidence is against assignment of a 
rating in excess of the currently assigned 10 percent for 
facial scars as a residual of compensable rating for 
residuals of a nasal fracture other than service-connected 
scars, and that there is no doubt to be resolved in the 
veteran's favor.  See 38 U.S.C.A § 5107(b) (West Supp. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991). 


C.  Residuals of a Nasal Fracture (other than scars)

The veteran contends that his nasal fracture has resulted in 
difficulty in breathing.  He reports that this condition, 
coupled with his chronic obstructive pulmonary disease (which 
is not service connected), has made breathing extremely 
difficult, and requests extra-schedular consideration.  

The medical evidence of record includes a VA examination 
report, dated in October 2000, which indicates that the 
veteran presented with a history of nasal obstruction since 
being struck in the nose by a mop handle while on active duty 
service.  He had a laceration of the bridge repaired during 
service.  He reported that he had recently begun having 
recurrent mid-face headaches and throbbing.  He had spring 
and fall rhinitis, sneezing, and rhinorrhea.  There was no 
epistaxis.  The assessment was traumatic nasal septal 
deformity with obstruction, bilateral, 70 percent on the 
left, and 30 percent on the right.  It is noted that he was 
also diagnosed with allergic rhinitis.  

The only clear residual of the veteran's nasal fracture, 
other than scars, is his nasal septal deformity, with 
obstruction, which has been evaluated under DC 6502.  DC 6502 
provides that a 10 percent rating is assigned for traumatic 
deviation of the nasal septum with 50 percent obstruction of 
the nasal passage on both sides or complete obstruction on 
one side.  As reported above, the medical evidence of record 
does not indicate that the veteran meets the schedular 
criteria for a compensable evaluation.  The rating schedule 
authorizes the assignment of a zero percent (noncompensable) 
evaluation in every instance, such as this one, in which the 
rating schedule does not provide such an evaluation and the 
requirement for a compensable evaluation are not met.  See 38 
C.F.R. § 4.31.  

The Board notes that the veteran has requested extra-
schedular consideration for his nasal fracture.  However, 
there is no indication that the schedular criteria are 
inadequate to evaluate this condition.  There has been no 
showing that this disability has caused marked interference 
with employment, has necessitated frequent periods of 
hospitalization, or that the condition otherwise has rendered 
impracticable the application of the regular schedular 
standards.  In the absence of evidence of factors 
specifically pertaining to the nasal fracture that might 
warrant extra-schedular consideration, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell, 9 
Vet. App. at 338-9; Floyd, 9 Vet. App. at 96; Shipwash, 8 
Vet. App. at 227.

For all the foregoing reasons, the Board concludes that the 
preponderance of the evidence is against assignment of a 
compensable rating for residuals of a nasal fracture other 
than service-connected scars, and that there is no doubt to 
be resolved in the veteran's favor.  See 38 U.S.C.A § 
5107(b); Gilbert, 1 Vet. App. at 55-57. 


ORDER

As timely substantive appeal has not been filed to perfect 
appeal of the denial of a rating in excess of 30 percent for 
osteoarthritis of the right hip, status post total right hip 
replacement, from March and the appeal is dismissed.

A 10 percent rating for a right shoulder disorder for the 
period from May 1, 1996, through January 26, 1997, is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

A 20 percent rating for a right shoulder disorder for the 
period from January 27, 1997, through July 6, 2000, is 
denied.

A 20 percent rating for a right shoulder disorder for the 
period from July 7, 2000 through July 21, 2000, is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits. 

A rating in excess of 10 percent for a right shoulder 
disorder from July 22, 2000, is denied.


A rating in excess of 10 percent for scars, residuals of 
facial trauma, is denied.

A compensable rating for the residuals of a nasal fracture 
other than service-connected scars is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

